               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,    Case No. 18-20315

v.                                   Judith E. Levy
                                     United States District Judge
Keith Kennedy (D-3),
                                     Elizabeth A. Stafford
                     Defendant.      Magistrate Judge
________________________________/


ORDER DENYING DEFENDANT KEITH KENNEDY’S MOTION
 FOR RECONSIDERATION OF COMPASSIONATE RELEASE
                  DENIAL [148]

     Before the Court is Defendant’s motion requesting that the Court

reconsider its denial of Defendant’s motion for compassionate release.

(ECF No. 148.) For the following reasons, Defendant’s motion is

DENIED.

Background

     On September 4, 2020, the Court sentenced Defendant to 36

months’ imprisonment after he pled guilty to one count of Conspiracy to

Possess with Intent to Distribute Controlled Substances, in violation of

18 U.S.C. § 846. (ECF No. 114.)
     On April 6, 2021, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic due to

his obesity, hypertension, thyroid issues, COPD, sleep apnea, hepatitis c,

and borderline diabetes constitutes an “extraordinary and compelling

reason” for release. (ECF No. 138, PageID.797.) Through the subsequent

briefing process, the Court learned that Defendant had declined the

COVID-19 Pfizer vaccine prior to his request for compassionate release.

(ECF No. 143-3, PageID.930.) The Court denied the motion on April 20,

2021, concluding that Defendant’s “access to the COVID-19 vaccine

mitigates the concern about extraordinary and compelling medical

conditions that might otherwise compel release.” (ECF No. 145,

PageID.981.)

     On April 30, 2021, Defendant filed a timely motion for

reconsideration. (ECF No. 148.) In his thoughtful brief, Defendant argues

that the Court should reconsider its decision for the following reasons:

        Defendant’s reservations about the vaccine are reasonable
         given the following circumstances:
         o Defendant’s reservations mirror those of many Bureau
            of Prison (BOP) and healthcare workers around the
            country “in light of the botched rollout and messaging

                                    2
     failures surrounding the safety of the two main COVID-
     19 vaccines in this country.” (Id. at PageID.999);
  o The BOP staff’s reluctance to get vaccinated perpetuates
     Defendant’s fears about the vaccine, and as of January
     15, 2021, only “roughly half of BOP staff had opted to
     receive vaccines at prisons that received doses, meaning
     roughly half declined the vaccine.” (Id.);
  o “Given that vaccine refusal is common even among high-
     exposure front-line health care workers, this Court
     cannot fault Mr. Kennedy for this country’s broader
     public health failures. Mr. Kennedy, isolated in BOP
     with frequent lockdowns and quarantines, has little
     access to outside resources to make an informed decision
     on the pros and cons of taking the vaccine[; he] wanted
     the opportunity to consult with his primary care
     physician once released before getting the vaccine.” (Id.
     at PageID.1000-1001);
  o The “FDA Emergency Use Authorization for the Pfizer
     vaccine explicitly states that it is ‘not an FDA-approved
     vaccine,’ as does the authorization for the Moderna
     vaccine. Unlike those of us in the community, inmates
     are powerless to further educate themselves on what an
     ‘unapproved vaccine’ means.” (Id. at PageID.1001);
  o The US Government has a “long and ugly tradition of
     medical experimentation on both prisoners and Black
     Americans.” (Id.);
 Defendant is a 49-year old obese Black man with COPD,
  sleep apnea, hypertension, thyroid issues, hepatitis c, and
  borderline diabetes, and “every day Mr. Kennedy remains
  in custody compounds the risk to his life . . . regardless of
  [his] decision to decline vaccination.” (Id. at PageID.998);
 Even if Defendant were to take the vaccine, it would “not
  guarantee him protection from new viral variants,” whose

                              3
        efficacy rates vary depending on the vaccine. Nor do
        scientists know for sure how long the efficacy from the
        vaccines will last. (Id. at PageID.1002-1003); and
       The Court should consider Defendant’s sentence in
        quarantine during 2020 to be harsher, “both physically and
        psychologically, than [it] would otherwise normally be.”
        (Id. at PageID.1007.)


Analysis
      The Court will grant a motion for reconsideration if the movant

demonstrates both a “palpable defect by which the Court and the parties

and other persons entitled to be heard on the motion have been misled”

and that “correcting the defect will result in a different disposition of the

case.” L.R. 7.1(h)(3).

      Defendant’s motion for reconsideration is DENIED because he

cannot demonstrate a palpable defect in the Court’s Order denying his

compassionate release motion. Defendant has requested compassionate

release because of the danger posed to him by the COVID-19 pandemic.

(ECF No. 138.) He requested this release after declining BOP’s offer of a

vaccine that would significantly mitigate his chance of contracting

COVID-19. As the Court set forth in its previous Order, the Centers for

Disease Control have stated that the Pfizer vaccine is 95% effective at


                                     4
preventing COVID-19 in individuals who have not previously contracted

COVID-19. (ECF No. 145, PageID.981-982 (citing The Advisory

Committee on Immunization Practices’ Interim Recommendation for Use

of PfizerBioNTech COVID-19 Vaccine—United States, December 2020,

Centers          for     Disease         Control         (Jan.        28,       2021)

https://www.cdc.gov/mmwr/volumes/69/wr/mm6950e2.htm?s_cid=mm69

50e2_w).) As courts in this district have consistently found, defendants

may       not   perpetuate    their    own     extraordinary      and       compelling

circumstances for compassionate release by declining BOP’s attempts to

protect them.1 See, e.g., United States v. Austin, No. 15-20609, 2021 WL



      1 Defendant cites three cases for the proposition that “[t]his Court should join
other courts who have granted relief despite the availability of vaccines in the BOP.”
(ECF No. 148, PageID.999 (citing United States v. Frost, 16-cr-0582, 2021 WL 229665,
at *6 (D. Md. Jan. 22, 2021) (granting compassionate release to high-risk inmate
despite taking notice of BOP’s implementation of a vaccination program, noting that
the defendant’s incarceration in the midst of a pandemic has “sufficiently increased
the severity of the sentence beyond what was originally anticipated”); see also United
States v. White No. 3:17-CR-00104-2, 2021 WL 268719, at *4 (M.D. Tenn. Jan. 27,
2021) (granting compassionate release and noting new COVID-19 variants can evade
vaccine-induced immunity); United States v. Ramirez, No. 18-CR-102, 2021 WL
254409, at *2 (E.D. Wis. Jan. 26, 2021) (granting compassionate release despite the
BOP’s vaccination campaign)).)

       Notably, none of these decisions involve individuals who refused the vaccine.
To the contrary, as the Court emphasized in its previous Opinion, judges in this
district have consistently refused to release individuals in Defendant’s position. (See
ECF No. 145, PageID.981 (collecting cases).)
                                          5
1137987, at *2 (E.D. Mich. Mar. 25, 2021) (“Defendant cannot establish

that his conditions are exceptional and demand immediate release when

he intentionally prevents the BOP from mitigating dangers to his health

and safety.”). Accordingly, because there was no palpable defect in the

Court’s      Opinion   and   Order   denying   Defendant’s    motion   for

compassionate release because of his potential vulnerability to COVID-

19, Defendant’s motion for reconsideration will be DENIED. L.R.

7.1(h)(3).

      This decision, however, should not be read to commend or even to

condone BOP’s efforts to educate and vaccinate its incarcerated

population. As Defendant correctly points out, as of April 2021, less than

half of BOP workers had themselves elected to get vaccinated. See, e.g.,

Ozge Terzioglu, Prison Staff Across the Nation Refuse COVID-19 Vaccine

Despite Widespread Outbreaks, The Davis Vanguard (Apr. 28, 2021),

https://www.davisvanguard.org/2021/04/prison-staff-across-the-nation-

refuse-covid-19-vaccine-despite-widespread-outbreaks/; Nicole Ogrysko,

Lawmakers alarmed by high COVID-19 vaccine refusal rate at BOP

workforce,       Federal     News    Network      (Mar.      22,   2021),

https://federalnewsnetwork.com/workforce/2021/03/lawmakers-alarmed-

                                     6
by-high-covid-19-vaccine-refusal-rate-at-bop-workforce/;       Courtney

Buble, Less Than Half of Federal Bureau of Prisons Staff Have Accepted

COVID Vaccines From the Agency, Government Executive (Mar. 18,

2021), https://www.govexec.com/management/2021/03/less-half-federal-

bureau-prisons-staff-have-accepted-covid-vaccines-agency/172775/. This

monumental failure has undoubtedly had a profound impact on the

incarcerated population, who—as Defendant, again, correctly points

out—are far more limited than the general public in their ability to

conduct research and in the information to which they have access when

making an informed decision about whether to get vaccinated.

     Whatever the source of Defendant’s particular concern about the

COVID-19 vaccine, the Court hopes to help lessen his hesitation, along

with that of BOP staff members who have also expressed a tragic and

life-threatening reluctance to get vaccinated. The Court provides this

information for the sake of Defendant and BOP employees in its hope to

protect them as well as their communities, including the prison

population who remain at risk of contracting COVID-19 as long as they

remain unvaccinated. Between December 14, 2020 and June 14, 2021,

health officials administered more than 310 million doses of COVID-19

                                   7
vaccine in the United States. Reported Adverse Events, Centers for

Disease Control (June 14, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/safety/adverse-events.html. Administration of the COVID-

19 vaccines has been subject to “the most intense safety monitoring in

U.S. history,” with the CDC aggressively collecting data on vaccine safety

and consolidating it in the Vaccine Adverse Event Reporting System

(VAERS). Id. The “FDA [Food and Drug Administration] requires

healthcare providers to report any death after COVID-19 vaccination to

VAERS, even if it’s unclear whether the vaccine was the cause. A review

of available clinical information, including death certificates, autopsy,

and medical records, has not established a causal link [of death] to

COVID-19 vaccines.” Id.

     The CDC has noted that there are an extremely small number of

individuals who, after vaccination, have experienced anaphylaxis (severe

allergic reaction)—“approximately 2 to 5 people per million”—and

thrombosis (blood clots)—approximately 37 confirmed reports out of the

310 million vaccinated. Id. However, these experiences are rare and may

be mitigated by the on-site medical monitoring and care available during

the waiting period after vaccination. See id.

                                    8
     Finally, the Court wishes to address Defendant’s argument that his

mistrust of the COVID-19 vaccine is reasonable because of his identity

as a Black man given the United States government’s “long and ugly

tradition of medical experimentation on both prisoners and Black

Americans.” (EF No. 148, PageID.1001-1002.) Defendant writes:

     Histories    of     exploitation,    marginali[z]ation,   and
     disempowerment are embedded in some personal decisions of
     non-participation” for patients of color. Nuriddin et. al.,
     Reckoning with histories of medical racism and violence in the
     USA, 396 Lancet 10256 at 949 (Oct. 3, 2020),
     https://www.thelancet.com/journals/lancet/article/PIIS0140-
     6736(20)32032- 8/fulltext. And this is not relegated to mere
     history. Medical racism is alive and well today: “Every day,
     Black Americans have their pain denied, their conditions
     misdiagnosed, and necessary treatment withheld by
     physicians.” Bajaj et. al., Beyond Tuskegee — Vaccine Distrust
     and Everyday Racism, New England J. of Medicine (Jan. 20,
     2021),
     https://www.nejm.org/doi/full/10.1056/NEJMpv2035827.
     Even in the broader community, “every Black person knows
     their personal challenges in navigating health care
     institutions, perhaps even more so during this pandemic.
     Daily subtle mental assaults are more salient in explaining a
     lack of trust in medical institutions and, by extension, in
     Covid vaccines.” Id. Mr. Kennedy is not the only Black
     American with such concerns. According to researchers, about
     35% of Black adults say they definitely or probably would not
     get vaccinated with the COVID-19 vaccines. Hamel et. al.,
     COVID-19 Vaccine Monitor: December 2020, KFF (Dec. 15,
                                   9
     2020)     https://www.kff.org/coronavirus-covid-19/report/kff-
     covid-19-vaccine-monitordecember-2020/.
(Id. at PageID.1001-1002.) The undersigned appreciates Defendant’s

perspective and is sensitive to the complex racial elements at play

regarding distribution of the COVID-19 vaccine. The undersigned is not

personally a member of the Black community and cannot speak to the

specific mistrust that Defendant is feeling on this basis. However, the

undersigned encourages Defendant to keep an open ear toward the Black

voices who are encouraging COVID-19 vaccination while speaking

directly to race discrimination and the racial undertones surrounding

vaccination hesitancy. See, e.g., Dr. Eugenia South, I’m a Black doctor

who didn’t trust the COVID vaccine. Here’s what changed my mind.,

THINK (Jan. 22, 2021), https://www.nbcnews.com/think/opinion/i-m-

black-doctor-who-didn-t-trust-covid-vaccine-ncna1255085       (discussing

the author’s decision to get the vaccine after seeing Black representation

“at the heart of [] vaccine development,” “educat[ing her]self about how

the vaccine had been created,” “read[ing] the experiences of people of

color and trust[ing] Black physicians who participated in vaccine trials,”

acquiescing to her mother’s repeated requests that she get vaccinated,

and reading the “Pfizer trial [] graph [] showing the continued rise of

                                   10
COVID-19 infection in the placebo group compared to the near complete

drop-off in those who received the vaccine”).

      The Court is sympathetic to Defendant’s mistrust of the vaccine and

the   government       actors    distributing     it,   particularly    given    the

government’s mixed vaccine messaging in 20202, the complex racial

dynamics at play, and the closed social environment in which Defendant

lives.3 It is especially tragic that BOP employees are fostering an

environment in which Defendant’s understandable—but unfounded—

fears may flourish. But “[a]llowing federal prisoners to qualify for




      2  See, e.g., Sarah Krouse et al, Behind America’s Botched Vaccination Rollout:
Fragmented Communication, Misallocated Supply, Wall Street Journal (Feb. 18,
2021),     https://www.wsj.com/articles/behind-americas-botched-vaccination-rollout-
fragmented-communication-misallocated-supply-11613663012.
       3 The Court also appreciates, and agrees with, Defendant’s argument that his

sentence should be considered harsher than normal during the previous year of
incarceration due to the especially challenging living circumstances while
incarcerated during a global pandemic. However, this argument does not impact the
Court’s analysis regarding whether extraordinary and compelling circumstances
exist justifying Defendant’s release.
       Additionally, with respect to Defendant’s concern that the Pfizer vaccine may
not protect him from all new COVID-19 strains, such a concern is speculative at this
time and the Court is unwilling to discount the vaccine’s demonstrated efficacy on
this basis. See, e.g., Ewen Callaway, Nature, Pfizer COVID vaccine protects against
worrying            coronavirus         variants        (May         6,        2021),
https://www.nature.com/articles/d41586-021-01222-5 (“Findings [] suggest that
current RNA vaccines [including Pfizer] are a potent weapon against the most
worrisome immune-evading variants [of COVID-19].”).
                                         11
compassionate release by declining to receive a COVID-19 vaccine,

without justification, would discourage prisoners from becoming

vaccinated. The [C]ourt is exceedingly hesitant to provide prisoners an

incentive to increase their risk of contracting COVID-19 and developing

severe symptoms. Such a result would be profoundly counter-productive

and would militate against the ameliorative purposes of compassionate

release.” Austin, 2021 WL 1137987, at *2.

     Accordingly, for the foregoing reasons, Defendant’s motion for

reconsideration is DENIED.

     IT IS SO ORDERED.

Dated: June 24, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge



                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 24, 2021.
                                       s/William Barkholz
                                       WILLIAM BARKHOLZ
                                       Case Manager


                                  12
